The Senate of Alabama
State Capitol
Montgomery, Alabama
Gentlemen:
On May 23, 1973, we received from you copies of Senate Resolution No. 20, in which you requested our opinions as to whether, in connection with pending S.B. 185, viz:
“Is it within the competence and power of the Legislature in this session by enactment of this Senate Bill to delegate to elected boards of education the power to levy certain taxes as set forth in Senate Bill 185?”
We must respectfully decline to answer this question, as it is too broad and indefinite.
“ * * * Heretofore, the Justices have declined to answer questions as to whether a specific bill violated any provision of the Constitution. In re Opinion of the Justices, 216 Ala. 469, 113 So. 584; Opinion of the Justices, 249 Ala. 511, 31 So.2d 721; Opinion of the Justices, 252 Ala. 527, 41 So.2d 775. *129* * * ” Opinion of the Justices, 287 Ala. 331, 251 So.2d 749 (1971).
Likewise, in Opinion of the Justices, 286 Ala. 156, 238 So.2d 326 (1970), we opined that:
“1. The Justices have declined to give an advisory opinion under Tit. 13, § 34, Code of Alabama, 1940, on the general constitutionality of an act of the Legislature or statute. Such requests are considered too broad and indefinite. In re Opinion of the Justices, 216 Ala. 469, 471, 113 So. 584; In re Opinion of the Justices, 226 Ala. 18, 21, 145 So. 481; Opinion of the Justices, 249 Ala. 511, 31 So.2d 721; Opinion of the Justices, 252 Ala. 527, 41 So.2d 775. We have ordinarily restricted advisory opinions to questions on the constitutionality of proposed legislation arising under a stated section or sections of the Constitution. To leave to the Justices the search for all possible avenues of constitutional tests, imposes a task accompanied with such doubt and uncertainty that even those gifted with unusual ingenuity, would retreat from it.”
It is our judgment that your query is just as broad and indefinite as those considered in our cited opinions, and thus we have no recourse but to apply the same rule.
Respectfully submitted,
HOWELL T. HEFLIN Chief Justice
PELHAM J. MERRILL
JAMES S. COLEMAN, JR.
ROBERT B. HARWOOD
JAMES N. BLOODWORTH
HUGH MADDOX
DANIEL T. McCALL, JR.
JAMES H. FAULKNER
RICHARD L. JONES Justices.